Mr. Justice Story
delivered the opinion of the Court.
This is a case of an appeal from a decree of the Circuit Court of the county of Alexandria, dismissing a bill in equity brought by the appellant, Ann Lupton, the widow and devisee of the testator, David Lupton. The bill was first filed in June, 1833, although a subpoena was issued in November, 1831, and' it seeks to open the accounts of the administration, upon the allegation of certain errors' and omissions therein, as they were settled in three successive accounts of the executor, rendered ex parte, and allowed in thé Orphans Court of Alexandria, in October,-1816, in April, '1818, and in January, 1821. The bill charges, among other things, that the estate was charged by the executor with the payment of a supposed debt of $4459 43, to one Peter Saunders, without any sufficient or legal evidence that it was in fact due. It also charges that the executor omitted to collect of John M‘Pherson and. Son a debt due to the ‘ estate of $4083 50, upon their note; and .also specifies certain credits which have been omitted to be given by the executor; and contains a general allegation that other debts have been lost to the estate by. the negligence of the executor.- The prayer of the bill is in effect to open the accounts, with general liberty to , surcharge and falsify. There is no charge in the bill that the executor has been guilty of any fraud; nor any reason given, nor facts stated, to excuse the long delay and laches in bringing the bill. The answer denies all equity, and. insists upon the correctness of the accounts as settled, and contains a full explanation, in reply to the specific charges of the bill. It also relies on the settlement of the accounts in the Orphans Court; and the lapse of time, as a bar- to the suit.
'{’he opinion which wé have formed upon this last point, renders it wholly unnecessary for us to consider several others- which have been discussed at the bar; and especially the objection, that the Orphans Court has exclusive jurisdiction Over the matters in controversy. Wé place this case Avholly upon the .ground of the lapse of time since the accounts were settled in the Orphans Court, a period, from twelve to.sixteen'years before the filing.of the bill; the total omission of the bill to state any facts, or circumstances to account for or excuse this long delay; and the absence of any suggestion of fraud in the settlements. Nothing is more clear than the general rule that ex; parte settlements of .accounts-of this sort, in the Orphans Court, being matters Avithin the acknowledged jurisdiction of the Court in the administration of estates, are prima facie evidence of their own verity and .correctness; and the onus probandi is upon those who seek to impeach them. If they seék to impeach them, it should be by a suit brought recenti-faeto, within a reasonable time; *386and at farthest; within the period prescribed by the statute of' limitations for.actions at law upon matters of account; or else to assign some ground of exception- or disability, within the analogy of the statute, to justify or excuse the delay. Otherwise it will be imputed to their own voluntary laches; and Courts of equity are never active in lending their aid to stale and neglected claims, for the known maxim of such Courts is, vigilantibus., non dormientibus leges subveniunt. We .do not deem it necessary to refer to any authorities on - this point, as it has been so long and so fully recognised in this Court; and upon this short ground, we are'all. of opinion that the decree of the Circuit Court dismissing the bill ought to be affirmed, with costs.
Thjs cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of Columbia, holden in and for the county of Alexandria, and was argued by counsel. On consideration whereof, it is ordered and decreed by this Court, that the decree of the said Circuit Court in this cause be, and the same is hereby, affirmed, with costs.